               Case 4:20-cv-00775-LPR Document 2 Filed 06/29/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION


CONNIE COX                                                                                            PETITIONER


v.                                     Case No. 4:20-cv-00775 LPR-PSH


UNITED STATES OF AMERICA                                                                             RESPONDENT


                                                         ORDER

           Petitioner Connie Cox (“Cox”) began the above-styled case by filing a motion for

compassionate release as a result of the threat posed by an outbreak of the Coronavirus in the place

of her confinement.1 The Clerk of the Court docketed the pleading as one seeking a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The screening process revealed three issues with the

pleading. First, a sentence computation sheet submitted by Ms. Cox reflects that her sentence was

imposed in the United States District Court for the Western District of Arkansas (“Western

District”). Second, the caption of the pleading reflects that she may have intended to file it in the

Western District. Third, she is currently housed at SPC Aliceville, Alabama.

           Having reviewed the record in this case, the Court withdraws the reference. Venue is likely

proper in the Western District, and the interests of justice would best be served by transferring this

case there. See 28 U.S.C. § 1391(b); 28 U.S.C. § 1406(a).2 This case is therefore transferred to

the Western District, Hot Springs Division. The transfer is immediate because the receiving court

is within the Eighth Circuit. Cf. In Re Nine Mile Limited, 673 F.2d 242, 244 (8th Cir. 1982).



1
    Cox failed, however, to pay the filing fee or file an application for leave to proceed in forma pauperis.
2
 The Court will leave it to the Western District to further screen this case and determine whether jurisdiction lies
within that district.
  Case 4:20-cv-00775-LPR Document 2 Filed 06/29/20 Page 2 of 2



IT IS SO ORDERED this 29th day of June 2020.



                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE




                                    2
